 
Exhibit 10.1

 
STOCK EXCHANGE AGREEMENT
 
THIS STOCK EXCHANGE AGREEMENT, made and entered into as of April 1,   2011, by
and among Integrated Freight Corporation, a Florida corporation, (“IFC”),
Michael DeSimone (“Mr. DeSimone”) the sole stockholder of Cross Creek Trucking,
Inc., an Oregon corporation, (“CCT”), and CCT for the purpose of its
representations, warranties and deliverables set forth herein.
 
W I T N E S S E T H :
 
WHEREAS, IFC has acquired three trucking companies and is registered under the
Securities Exchange Act of 1934 and its common stock is publicly traded under
the symbol “IFCR”; and
 
WHEREAS, CCT is a trucking company with its headquarters office located in
Central Point, Jackson County, Oregon; and
 
WHEREAS, IFC desires to acquire CCT as a going concern by the means of a cash
payment and an exchange of shares of IFC’s common stock and of a convertible
promissory note for all of CCT’s issued and outstanding common stock,
constituting all of CCT’s issued and outstanding equity securities (“CCT’s
Securities”) and thereafter to operate CCT as a wholly owned subsidiary; and
 
WHEREAS, Mr. DeSimone desires to exchange all of CCT’s Securities that he owns
for shares of IFC’s common stock, cash, a convertible promissory note, and other
good and valuable consideration described in this Agreement, and for CCT to be
acquired by IFC, as contemplated by this Agreement; and
 
NOW, THEREFORE, in consideration of the premises herein before set forth, in
reliance hereon and the mutual promises and respective representations and
warranties of the parties, one to another made herein, and the reliance of each
party upon the other(s) based hereon and other good and valuable consideration,
the receipt and sufficiency of which the parties respectively acknowledge, the
parties agree, for purposes of consummating the transaction(s) contemplated
herein, as follows:
 
ARTICLE I
PRELIMINARY MATTERS
 
Section 1.01.  Recitals.  The parties acknowledge the recitals herein above set
forth in the preamble are correct, and are, by this reference, incorporated
herein and are made a part of this Agreement.
 
Section 1.02.  Exhibits and Schedules.  Exhibits (which are documents to be
executed and delivered at the Closing by the party identified therein or in the
provision requiring such delivery) and Schedules (which are attachments setting
forth information about a party identified therein or in the provision requiring
such attachment) referred to herein and annexed hereto are, by this reference,
incorporated herein and made a part of this Agreement, as if set forth fully
herein.
 
Section 1.03.  Use of words and phrases.  Natural persons may be identified by
last name, with such additional descriptors as may be desirable.  The words
“herein,” “hereby,” “hereunder,” “hereof,” “herein before,” “hereinafter” and
any other equivalent words refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision hereof.  The words, terms and
phrases defined herein and any pronoun used herein shall include the singular,
plural and all genders.  The word “and” shall be construed as a coordinating
conjunction unless the context clearly indicates that it should be construed as
a copulative conjunction.
 


Page 1 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


 
 
Section 1.04.  Accounting terms.  All accounting terms not otherwise defined
herein shall have the meanings assigned to them under generally accepted
accounting principles unless specifically referenced to regulatory accounting
principles.
 
Section 1.05.  Calculation of time lapse or passage; Action required on
holidays.  When a provision of this Agreement requires or provides for the
calculation of the lapse or passage of a time period, such period shall be
calculated by treating the day on which the event which starts the lapse or
passage occurs as zero; provided, that this provision shall not apply to any
provision which specifies a certain day for action or payment, e.g. the first
day of each calendar month.  Unless otherwise provided, the term “month” shall
mean a period of thirty days and the term “year” shall mean a period of 360
days, except that the terms “calendar month” and “calendar year” shall mean the
actual calendar period indicated.  If any day on which action is required to be
taken or payment is required to be made under this Agreement is not a Business
Day (Business Day being a day on which national banks are open for business
where the actor or payor is located), then such action or payment shall be taken
or made on the next succeeding Business Day.
 
Section 1.06.  Use of titles, headings and captions.  The titles, headings and
captions of articles, sections, paragraphs and other subdivisions contained
herein are for the purpose of convenience only and are not intended to define or
limit the contents of said articles, sections, paragraphs and other
subdivisions.
 
ARTICLE II
TERMS OF THE TRANSACTIONS
 
Section 2.01.  Stock exchange transaction.  In accordance with the terms of this
Agreement, on the Closing Date, IFC shall make a cash payment and deliver shares
of its common stock and its convertible promissory note to Mr. DeSimone and Mr.
DeSimone shall deliver to IFC all of CCT’s Securities.
 
Section 2.02.  Consideration.  In exchange for CCT’s Securities, IFC shall
deliver, at closing,  2,500,000 shares of its common stock (“IFC’s Stock”), its
convertible promissory note in a principal amount of $4,000,000, as more fully
described in Section 2.03 and 1,500,000 common stock purchase warrants as more
fully described in Section 2.06, (“IFC’s Note”) to Mr. DeSimone.
 
Section 2.03.  Terms of IFC’s Note.  IFC’s Note shall have the following terms:
 
Maturity – 96 months from the date of issue;
 
Interest rate – Five percent per annum, simple interest;
 
Payment schedule – $50,000 per month commencing the first day of the month
following the closing date, with like payments on the first day of each month
thereafter during the term of the Note. All unpaid principal and accrued
interest shall be payable at maturity;
 
Method of payment – Payments shall be made to Mr. DeSimone from the parties’
escrow agent, which the parties hereby designate to be AmeriTitle, 1550 East
McAndrews Road, Medford, OR 97504;
 
 


Page 2 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


Installment deposits against payment – At Closing IFC shall deposit with the
escrow agent, the cash sum of $100,000.  On or before May 15, 2011, and on or
before the 15th day of each month thereafter, IFC shall deposit with the escrow
agent the sum of $50,000.  IFC’s failure to make such deposit timely shall be a
default of this Agreement and the Promissory Note without notice or demand from
or by holder of the Promissory Note.
 
Guaranty – Guaranteed by CCT;
 
Security for IFC’s Note – Pledge of all of CCT’s Securities;
 
Conversion – At any time, Mr. DeSimone may elect to convert all or part of the
then outstanding principal balance of IFC’s Note together with accrued and
unpaid interest into the number of shares of IFC’s common stock determined by
dividing by three the sum of the outstanding principal balance of IFC’s Note
plus accrued and unpaid interest; and, upon such election, IFC will deliver the
subject shares against satisfaction of that portion of IFC’s Note so converted.
 
Section 2.04.  Facilities Lease.  CCT and the landlord of the real property
located at the common street address of 7111 Blackwell Road, Central Point,
Jackson County, Oregon, will enter into a lease of a portion of the land, and
improvements thereon, that is reasonably necessary for CCT’s use of the property
for its trucking business.  The improvements leased shall not include the office
building presently used by Mr. DeSimone, or the warehouse building. The lease
shall provide for a term of five years, renewable by mutual agreement, with
rental payments of $20,000 per month.  The lease will be a triple net lease
under which CCT will be responsible for real estate taxes, liability and
casualty insurance, maintenance and repairs of the land and improvements subject
to the lease.  The lease will contain a right and license of CCT, terminable at
the landlord’s discretion, to use the dock, staging area and 1,000 square feet
of refrigerated space in the warehouse building presently used by Mr.
DeSimone.  The lease shall grant Mr. DeSimone the right of access to the
warehouse and office building presently used by Mr. DeSimone.  IFC shall
guarantee payment of all sums due under the lease and performance of all terms
of the lease.
 
Section 2.05.  Additional consideration based on performance.  If CCT’s
aggregate gross billings during the first six full calendar months following the
closing equal or exceed six times CCT’s average monthly gross billings in same
calendar months of the preceding year, then IFC shall pay Mr. DeSijmone the sum
of $500,000 on or before the first day of the eighth month following closing.
 
Section 2.06.  Common Stock Purchase Warrants.  IFC will issue and deliver to
Mr. DeSimone common stock purchase warrants, exercisable for a period of three
years, beginning one year after the date of close, as follows:
 
500,000 shares exercisable at $0.50 per share; and
 
1,000,000 shares exercisable at $3.00 per share;
 
the number of shares being adjusted in the event of stock splits,
consolidations, divisions and recapitalization.
 
Section 2.07.  Removal of Personal Guaranties.  At close IFC shall satisfy the
line of credit obligation CCT has outstanding with PremierWest Bank.  IFC shall,
within 120 days of close, remove Mr. DeSimone and his wife, Dawne A. DeSimone,
from a substantial majority of personal guaranties they have made relative to
CCT obligations.
 


Page 3 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 




 


 
Section 2.08.  Federal income tax treatment.  This transaction is a stock
exchange transaction, the result of which, IFC will be the sole shareholder of
CCT.  IFC shall not, however, make an election under Section 338 of the Internal
Revenue Code, or under any other Section of the Internal Revenue Code, or under
any regulation promulgated in relation thereto, the effect of which would be to
treat the transaction as an asset sale, or a transaction in which IFC or CCT
would be entitled to a step up in basis of any asset owned by CCT, from its tax
basis value on CCT’s tax records as of the date of close.
 
Section 2.09.  Transaction costs.  Each party shall pay all costs and expenses
which it incurs in connection with this Agreement and the transactions
contemplated hereby; except, IFC shall pay all fees due to Robins Consulting in
the amount and upon the terms agreed upon by IFC and Robins Consulting.  IFC
indemnifies Mr. DeSimone against any claim or demand from Robins Consulting for
any commission due it as a result of this transaction.  At close, IFC shall
deliver to Mr. DeSimone a written novation agreement executed by Robins
Consulting accepting IFC as the obligor to pay its commission, which novation
agreement shall contain a release by Robins Consulting of Mr. DeSimone of and
from any liability to Robins Consulting or any successor or assign thereof, for
payment of any commission due Robins.
 
Section 2.10.  Press releases.  No party will issue a press release regarding
the subject matter of this Agreement and the transaction contemplated hereby,
either before or after closing, without the prior approval thereof by the other
party and its counsel.
 
ARTICLE III
CLOSING OF THE TRANSACTION
 
Section 3.01.  Location, date and time of the Closing.  The Closing of the
transaction contemplated by this Agreement shall take place on or before April
1, 2011, at 2:00 p.m. ("Closing Date”), or at such other date and time as the
parties shall agree.  The Closing shall take place at a location agreed to by
the parties.  The acts and deliveries which occur on the Closing Date for the
purpose of consummating the transactions contemplated by this Agreement and the
event itself is referred to herein as the “Closing”.
 
Section 3.02.   Mr. DeSimone’s deliveries at the Closing.  At the Closing, Mr.
DeSimone will deliver to IFC:
 
(a)                   Certificates representing all of CCT’s Securities.
 
(b)                   A lease or amended lease, as provided in Section 2.04.
 
(c)                   The Agreement Not to Compete attached as Exhibit “E”.
 
Section 3.03.   CCT’s deliveries at the Closing.  At the Closing, CCT will
deliver to IFC:
 
 
(a)
Certificate of good standing in CCT’s state of incorporation and all states in
which it is required to qualify to do business.

 
 
(b)
Officers’ and Secretary’s and Certificates of CCT in the form set forth in
Exhibits “A” and “B”, respectively.

 
 
(c)
A resignation from any member of CCT’s board of directors and officers, other
than Mr. DeSimone.

 
 
Page 4 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


 
 
 
(d)
Action by CCT’s board of directors electing Paul A. Henley as a director of CCT,
approving a consulting agreement with Mr. DeSimone, approving an employment
agreement with Scott Fowler and approving a lease or amended lease, as provided
in Section 2.04.

 
 
(e)
A consulting agreement with Mr. DeSimone engaging him for a period of three
years, subject to mutual renewals and providing for reasonable compensation,
expense reimbursement and other benefits.

 
 
(f)
A non-competition and confidentiality agreement executed by Mr. DeSimone in
favor of CCT and IFC.

 
 
(g)
An employment agreement with Mr. Fowler, employing him for a period of three
years, subject to mutual renewals and providing for a salary at current levels,
performance based bonuses, expense reimbursement and employee benefits generally
available to all employees.

 
 
(h)
A lease or amended lease, as provided in Section 2.04.

 
 
(i)
The original of CCT’s corporate minute book and related documents.

 
 
(j)
Waivers or consents by all parties to agreements (financing or otherwise),
mortgage, instrument, judgment, decree, law or governmental regulation, license,
permit or authorization of CCT which may be breached or result in adverse
consequences to CCT by consummation of the transactions contemplated by this
Agreement, excepting only those parties and agreements mentioned in Schedule
4.01(k) attached hereto and incorporated herein by this reference.

 
 
(k)
CCT’s guaranty and security agreement as provided in Section 2.03.

 
Section 3.04.  IFC’s deliveries at the Closing.  At the Closing, IFC will
deliver to Mr. DeSimone
 
 
(a)
Certificate of good standing in IFC’s state of incorporation and all states in
which it is required to qualify to do business.

 
 
(b)
A certificate or certificates, pursuant to Mr. DeSimone’s instructions,
representing IFC’s Stock, as provided in Sections 2.01 and 2.02, registered in
the name of Mr. DeSimone or his designee(s), provided his or his designee’s
address for registration and social security number is delivered to IFC not less
than five business days prior to the Closing.

 
 
(c)
$100,000 in cash, as provided in IFC’s Note.

 
 
(d)
$100,000 cash installment deposit, as provided in Section 2.03

 
 
(e)
IFC’s Note, as provided in Sections 2.02 and 2.03.

                 
 
(f)
IFC’s common stock purchase warrants, as provided in Sections 2.02 and 2.06.

 
 
(g)
IFC’s pledge and security agreement, as provided in Section 2.03.

 
 



 


Page 5 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


 
 
 
(h)
Officers’ and Secretary’s Certificates of IFC in the form set forth in Exhibits
“A” and “B”, respectively.

 
 
(i)
$150,000 payment and note to Robins Consulting.

 
 
(j)
Novation and Release Agreement, as provided in Section 2.08.

 
 
(k)
IFC’s guaranty as provided in Section 2.04.

 
 
(l)
Assurance satisfactory to Mr. DeSimone that the line of credit CCT has
outstanding with PremierWest Bank is satisfied in full.

                             
           Section 3.05.  Closing Memorandum and receipts.  As evidence that all
parties deem the Closing to have been completed and the transactions
contemplated by this Agreement to have been consummated, the parties jointly
will execute and deliver a Closing Memorandum, in the form of Exhibit “C”,
acknowledging such completion and consummation.
 
Section 3.06.  Waiver of conditions.  Notwithstanding Section 11.03, any
condition to the Closing which is to the benefit of any party and which is not
satisfied prior to or at the Closing, excluding nevertheless any provision of
this Agreement which by its terms is to be performed in the future, will be
deemed to be waived by the benefited party or otherwise satisfied and waived by
virtue of that party executing the Closing Memorandum, except to the extent any
such unsatisfied or unperformed condition is expressly preserved by listing it
in the Closing Memorandum for satisfaction or performance after the Closing.
 
Section 3.07.  Further assurances.  At any time and from time to time after the
Closing, at the reasonable request of any party and without further
consideration, any other party(ies) shall execute and deliver such other
instruments and documents reasonably desirable or necessary to complete and
confirm the transactions contemplated by this Agreement.
 
Section 3.08.  Conditions precedent to IFC’s obligation to Close.  All
obligations of IFC hereunder are subject, at the option of IFC, to the
fulfillment of each of the following conditions at or prior to the Closing, and
CCT shall exert commercially reasonable efforts to cause each such conditions to
be so fulfilled:
 
(a)  All representations and warranties of CCT and of Mr. DeSimone contained
herein and in any document delivered pursuant hereto shall be true and correct
in all material respects when made and shall be deemed to have been made again
and given at and as of the date of the Closing of the transaction contemplated
by this Agreement, and shall then be true and correct in all material respects,
except for changes in the ordinary course of business after the date hereof in
conformity with the representations, covenants and agreements contained herein.
 
(b)  All covenants, agreements and obligations required by the terms of this
Agreement to be performed by CCT and by Mr. DeSimone at or before the Closing
shall have been duly and properly performed in all material respects to IFC’s
reasonable satisfaction.
 
(c)  Since the date of this Agreement there shall not have occurred any Material
Adverse Effect.  The term “Material Adverse Effect” shall mean any material
adverse
 


Page 6 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


change in CCT or its operating or financial condition, prospects (financial or
otherwise), business, properties or assets of CCT which could cause a reasonably
prudent investor to change his decision regarding investment in CCT.
 
(d)  All documents required to be delivered to IFC at or prior to the Closing
shall have been so delivered.
 
(e)  The transaction contemplated by this Agreement shall have been approved in
writing by CCT’s board of directors.
 
(f)  CCT shall have not suffered or incurred a material damage, destruction or
loss not fully covered by insurance and which has a materially adverse affect on
its business and operations.
 
(g)  IFC shall have received a certificate of good standing for CCT and each
subsidiary issued by the secretary of state of its state of organization and of
each state in which it and its subsidiary is qualified or required to be
qualified to do business as a foreign corporation.
 
(h)  IFC shall have received unaudited financial statements of CCT for the
fiscal years ended December 31, 2009 and 2010 and each of the interim quarterly
periods ended subsequent thereto, adjusted for the permitted transfer of assets
and business activities identified in Section 3.8 (h). Copies of the financial
statements appear herein on Schedule 3.08(h) attached hereto. The financial
condition and performance of CCT disclosed in such financial statements being to
the reasonable satisfaction of IFC.
 
(i)  CCT shall have transferred to another person, as directed by Mr. DeSimone,
the assets and business operations identified in Schedule 3.08(i).
 
Section 3.09.  Conditions precedent to the CCT obligation to Close.  All
obligations of CCT at the Closing are subject, at the option of CCT, to the
fulfillment of each of the following conditions at or prior to the Closing, and
IFC shall exert commercially reasonable efforts to cause each such conditions to
be so fulfilled.
 
(a)  All representations and warranties of IFC contained herein or in any
document delivered pursuant hereto shall be true and correct in all material
respects when made and as of the Closing.
 
(b)  All covenants, agreements and obligations required by the terms of this
Agreement to be performed by IFC at or before the Closing shall have been duly
and properly performed in all material respects to CCT and Mr. DeSimone’s
reasonable satisfaction.
 
(c)  All documents required to be delivered to CCT at or prior to the Closing
shall have been so delivered.
 
(d)  The transaction contemplated by this Agreement shall have been approved in
writing by IFC’s board of directors.
 
(f)  CCT shall have received a certificate of good standing for IFC issued by
the secretary of state of its state of organization and of each state in which
it is qualified or required to be qualified to do business as a foreign
corporation.
 
(g)  CCT shall have received copies of IFC’s annual and quarterly reports filed
with the Securities and Exchange Commission for the fiscal year ended March 31,
2010 (including audited financial statements for the March 31, 2010 and 2009
fiscal years) and the quarter ended December 31, 2010.
 


Page 7 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


 
 


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
Section 4.01.  Representations and warranties of CCT and Mr. DeSimone.  Each of
CCT (as used in the following representations and warranties with respect to
status or condition, “CCT” includes every subsidiary of CCT, all of which are
identified in Schedule 4.01 and Mr. DeSimone represent and warrant, jointly and
severally, to IFC, as follows:
 
(a)  CCT is a duly organized and an existing entity in good standing under the
laws of its state of incorporation and has full corporate power to execute,
deliver and perform this Agreement.
 
(b)  CCT is qualified to do business and in good standing in each state and
jurisdiction in which the nature of its activities and ownership of property
require it to be qualified as a foreign corporation.
 
(c)  All licenses required for the conduct of CCT’s businesses in intra and
interstate commerce are in full force and effect, all such licenses being
transferable in the event the transactions contemplated pursuant to this
Agreement are deemed to be a transfer under applicable statutes and regulations;
and, there is no proceeding of any nature pending or, to the best knowledge of
CCT and Mr. DeSimone, threatened which if determined adversely to CCT would
result in a revocation, cancellation of or material limitation or restriction on
CCT and the conduct of its or any subsidiary’s business as it is presently
conducted.
 
(d) This Agreement has been duly and validly authorized, executed and delivered
by CCT and constitutes the legal, valid and binding obligation of CCT
enforceable against it, in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, reorganization and other laws of,
relating to or affecting stockholders and creditors rights generally and to
general equitable principles.
 
(e)  To the best knowledge of CCT and Mr. DeSimone, subject to obtaining waivers
and consent, the consummation of the transactions contemplated by this Agreement
will not conflict with and will not result in any adverse consequences to or
material breach of any judgment, decree, law or governmental regulation,
license, permit or authorization by CCT or in the loss, forfeiture or waiver of
any rights, license, authorization or franchise owned by CCT, from which CCT
benefits or which is desirable in the conduct of CCT’s business.  The parties
acknowledge, however, that execution of this Agreement and consummation of the
transactions contemplated hereby will conflict with and may cause adverse
consequences to and a material breach of various loan and financing
agreements.  IFC agrees that it will satisfy any party to such agreements who
asserts a breach of the same, and will indemnify Mr. DeSimone against any loss,
claim or demand arising from such claimed breach.   A list of agreements that
may be breached by execution of this Agreement and consummation of the
transactions contemplated hereby is attached hereto as Schedule 4.01(e).
 
(f)  To the best knowledge of CCT and Mr. DeSimone, except for such actions as
may have been taken, no further action by or before any governmental body or
authority of the United States of America or any state or subdivision thereof or
any self-regulatory body to which CCT is subject is required in connection with
the execution and delivery of this Agreement by CCT and the consummation of the
transactions contemplated hereby.
 


Page 8 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


 
 
 (g)  The information CCT has delivered to IFC relating to CCT was, to the best
knowledge of CCT and Mr. DeSimone, on the date reflected in each such item of
information accurate in all material respects and, to the best knowledge of CCT
and Mr. DeSimone, such information at the date hereof taken as a whole provides
full and fair disclosure of all material information relating to CCT and does
not, to the best knowledge of CCT and Mr. DeSimone, omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
(h)  CCT has conducted its business in the ordinary course for the last three
years or since inception, whichever is less, except for the permitted transfers
pursuant to Section 3.08(i).
 
(i) Neither CCT nor any employee, to Mr. DeSimone’s and CCT’s best knowledge,
has the last three years or since inception, whichever is less, given or agreed
to give any gift or similar benefit to any customer, supplier, governmental
employee or other person who is or may be or have been in a position to help or
hinder CCT’s business and which might subject CCT to damage or penalty in civil,
criminal or governmental litigation or proceedings.
 
(j)  CCT’s financial statements delivered to IFC have been prepared in
accordance with its historical accounting practices consistently applied and
maintained throughout the periods indicated, fairly present the financial
condition of CCT in all material respects at the dates and the results of
operations for the periods indicated, contain all normally recurring adjustments
and do not omit to disclose any contingent, undisclosed or hidden
liabilities.  CCT’s financial records are maintained in accordance with good
business practice.
 
(k)  CCT has good, marketable and insurable title to all of its properties and
assets, including intangible assets, if any, which it owns or uses in its
business or purports to own, including, without limitation, those reflected in
its books and records and in the balance sheet, both tangible and
intangible  None of the properties and assets are subject to any mortgage,
pledge, lien, charge, security interest, encumbrance, restriction, lease,
license, easement, liability or adverse claim of any nature whatsoever, direct
or indirect, whether accrued, absolute, contingent or otherwise, except as
expressly or generally set forth in the notes to CCT’s financial statements as
securing specific liabilities or subject to specific capital leases and have
arisen only in the ordinary course of business. A list of all such encumbered
assets is attached hereto as Schedule 4.01(k).  All of the properties and assets
owned, leased or used by CCT are in good operating condition and repair, are
suitable for the purposes used, are adequate and sufficient for CCT’s current
operations and are directly related to CCT’s business, except as identified in
Schedule 4.01(k).
 
(l)  Except as set forth in Schedules 4.01(e) and (l) including the specific
reason for each such exception, all of the material contracts, agreements,
leases, licenses and commitments of CCT (other than those which have been fully
performed), copies of all of which have been made available to IFC, are valid
and binding, enforceable in accordance with their respective terms, in full
force and effect and there is not thereunder with respect to any party thereto
any existing default or event, which after the giving of notice or lapse of time
or both, would constitute a default or result in a right to accelerate or loss
of rights, and such agreements, when entered, were deemed by CCT to be
commercially reasonable.
 


Page 9 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


 
 
(m)  There is no claim, legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, nor any order,
decree, judgment or judgment in progress, pending or in effect or to CCT’s
knowledge threatened, against or relating to CCT, its directors, officers or
employees with respect to CCT or its business or for which CCT may have an
indemnity obligation, it properties, assets or business or the transaction
contemplated by this Agreement and CCT does not know or have any reason to be
aware of any basis for the same, including any basis for a claim of sexual
harassment or racial or age discrimination.
 
(n)  All taxes, including without limitation, income, property, special
assessments, sales, use, franchise, intangibles, employees’ income withholding
and social security taxes, including employer’s contribution, other than those
for which a return or deposit is not yet due and have been disclosed to IFC,
imposed by the United States or any state, municipality, subdivision, authority,
which are due and payable, and all interest and penalties thereon, unless
disputed in good faith in proper proceedings and reserved for or set aside, have
been paid in full and all tax returns required to be filed in connection
therewith have been accurately prepared and timely filed and all deposits
required by law to be made by CCT with respect to employees’ withholding and
social security taxes have been made.  CCT is not and has no reason to believe
that it will be the subject of an audit by any taxing authority.  There is not
now in force any extension of time with respect to the date when tax return was
or is due to be filed, or any waiver or agreement by CCT for the extension of
time for the assessment of any tax and CCT is not a “consenting corporation”
within the meaning of Section 341(f)(1) of the Tax Code.
 
(o)  Except for a 401K plan for participating drivers to which CCT is not now
contributing and a copy of which has been delivered to IFC, CCT does not have
any employee benefit, pension or profit sharing plans subject to ERISA and no
such plans to which CCT is obligated or required to make contributions.
 
(p)  None of CCT’s employees are represented by a collective bargaining agent or
subject to a collective bargaining agreement and CCT considers its relations
with its employees as a whole to be good.  CCT has disclosed to IFC all employee
salary, compensation and benefit agreements and no employee, other than Mr.
DeSimone, has a written employment agreement.
 
(q)  Mr. DeSimone and his wife have guaranteed certain obligations of CCT.  No
other person has guaranteed obligations of CCT and CCT has not guaranteed the
obligations of any other person.
 
(r)  CCT and its management have no reason to believe or expect and do not
believe or expect that any event or events will occur which will result in CCT
producing results of operations which are materially different from CCT’s recent
operations, except for the rising cost of fuel and the possible reorganization
of a major shipper, as disclosed to IFC.
 
Section 4.02.  IFC’s representations and warranties.  IFC represents and
warrants to Mr. DeSimone that:
 


Page 10 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


(a)  IFC is a duly incorporated and existing corporation in good standing under
the laws of its state of incorporation and has full corporate power to execute
and deliver this Agreement.
 
(b)  This Agreement has been duly and validly authorized, executed and delivered
by IFC and constitutes the legal, valid and binding obligation of IFC,
enforceable against IFC in accordance with its terms subject, as to
enforceability, to bankruptcy, insolvency, reorganization and other laws of,
relating to or affecting shareholders and creditors rights generally and to
general equitable principles.
 
(c)  Except for such actions as may have been taken, no further action by or
before any governmental body or authority of the United States of America or any
state thereof is required in connection with the execution and delivery of this
Agreement by IFC and the consummation of the transactions contemplated hereby.
 
(d)  The information and financial statements IFC has provided to Mr. DeSimone,
on the date reflected in each element of information and financial statements,
are accurate in all material respects and, to the knowledge of IFC, such
information at the date hereof taken as a whole provides, to the best knowledge
of IFC, full and fair disclosure of all material information relating to CCT and
does not, to the knowledge of IFC omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(e)  IFC became aware of Mr. DeSimone and Cross Creek Trucking, Inc., because of
information provided by and communication from Robins Consulting LLC, only, and
no other business consultant or business consulting or sales organization.
 
Section 4.03.  Nature and survival of representation and warranties;
Remedies.  All statements of fact contained in this Agreement, any certificate
delivered pursuant to this Agreement, or any letter, document or other
instrument delivered by or on behalf of CCT or of IFC, and their respective
officers, pursuant to the terms of this Agreement shall be deemed
representations and warranties made by CCT or by IFC, respectively, as the case
may be, to each other under this Agreement.  For purposes of this Section 4.03
and Section 10.01 only, any party or other person seeking to enforce, or
claiming the benefit of, any representation and warranty under this Agreement is
called a Claimant, and any party or other person against whom a right is claimed
is called a Defendant.  All representations and warranties of the parties shall
survive the Closing; provided, however, that all representations and warranties
shall terminate and expire, and be without further force and effect whatever
from and after the one year from the date hereof, and neither  IFC, or CCT shall
have any liability whatsoever on account of any inaccurate representation or
warranty or for any breach of warranty, unless a Claimant shall, on or prior to
the expiration of such one year period, serve written notice on a Defendant,
with a copy to the Defendant’s counsel, setting forth in reasonable detail the
breach and any direct, incidental or consequential damages (including amounts)
the Claimant may have suffered as a result of such breach.
 
ARTICLE V
COVENANTS OF THE PARTIES
 
Section 5.01.  Conduct of business prior to Closing.
 


Page 11 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


(a) From the date hereof to the Closing, CCT will conduct its business and
affairs only in the ordinary course and consistent with its prior practice and
shall maintain, keep and preserve its assets and properties in good condition
and repair and maintain insurance thereon in accordance with present practices,
it will use its best efforts (i) to preserve its business and organization
intact, (ii) to keep available to IFC the services of  CCT’s present employees,
agents and independent contractors, (iii) to preserve for the benefit of IFC the
goodwill of suppliers, customers, distributors, landlords and others having
business relations with it, and (iv) to cooperate and use reasonable efforts to
obtain the consent of any landlord or other party to any lease or contract with
CCT where the consent of such landlord or other party may be required by reason
of the transactions contemplated hereby.
 
(b)  From the date hereof to the Closing, CCT shall not outside the ordinary
course of business, except as identified in Schedule 3.08(i), (i) dispose of any
material assets, (ii) engage in any extraordinary transactions without IFC’s
prior approval, including but not limited to, directly or indirectly,
soliciting, entertaining, encouraging inquiries or proposals or entering into
negotiation or agreement with any third party for sale of assets by CCT, sale of
its equity securities or merger, consolidation or combination with any company,
(iii) grant any salary or compensation increase to any employee, or (iv) make
any commitment for capital expenditures, other than as disclosed to IFC and
approved by it.
 
Section 5.02.  Notice of changes in information.  Each party shall give the
other party prompt written notice of any change in any of the information
contained in their respective representations and warranties made in Article IV,
or elsewhere in this Agreement, or the exhibits and schedules referred to herein
or any written statements made or given in connection herewith which occurs
prior to the Closing.
 
Section 5.03.  Notice of extraordinary changes.  CCT shall advise IFC  with
respect to any of the following events outside of ordinary course of business
and which are materially adverse:  (i) the entering into and cancellation or
breach of contracts, agreements, licenses, commitments or other understandings
or arrangements to which CCT is a party, (ii) any changes in purchasing, pricing
or selling policy, or, any changes in its sales, business or employee relations
in general, and (iii) the filing or commencement of any litigation or
governmental or agency proceedings against CCT.
 
Section 5.04.  Action to preserve CCT’s business and assets.   Notwithstanding
anything contained in this Agreement to the contrary, CCT will not take or fail
to take any action that in CCT’s reasonable business judgment, is likely to give
rise to a substantial penalty or a claim for damages by any third party against
CCT, or is likely to result in losses, or is otherwise likely to prejudice in
any material respect or unduly interfere with the conduct of its business and
operations in the ordinary course consistent with prior practice, or is likely
to result in a breach by CCT of any of its representations, warranties or
covenants contained in this Agreement (unless any such breach is first waived in
writing by IFC).
 
Section 5.05.  Access to information and documents.  Upon reasonable notice and
during regular business hours, CCT will give to IFC, its attorneys, accountants
and other representatives full access to its personnel (subject to reasonable
approval as to the time thereof) and all properties, documents, contracts, books
and records and will furnish copies of such documents (certified by officers, if
so requested) and with such information with respect to its business,
operations, affairs and prospects (financial and otherwise) as
 


Page 12 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


IFC may from time to time request, and the party to whom the information is
provided will not improperly disclose the same prior to the Closing.  CCT will
afford IFC an opportunity to ask questions and receive answers thereto in
furtherance of its duly diligent examination of CCT.  Any such furnishing of
such information or any investigation shall not affect that party’s right to
rely on the other party’s representations and warranties made in this Agreement
or in connection herewith or pursuant hereto, except to the extent that written
disclosure of information at a variance or in conflict with any such
representation or warranty is made and provides specific notice of such variance
or conflict.
 
Section 5.06.  Confidential treatment of information.  The provisions of Exhibit
“D” shall be binding upon the parties.
 
Section 5.07.  Cooperation by the parties.  Each party hereto shall cooperate
and shall take such further action as may be reasonably requested by any other
party in order to carry out the provisions and purposes of this Agreement.  CCT
shall cooperate with IFC, and its independent public accountant, the cost of
which shall be the responsibility of IFC, with respect to an audit of CCT’s
financial statements and review of interim, stub period financial statements
required to enable IFC to file a registration statement pursuant to the 1933 Act
or the 1934 Act.  This covenant shall survive the Closing.
 
Section 5.08.  Conduct of CCT’s business after Closing.
 
(a)  The parties acknowledge that it is IFC’s intent to cause CCT to refinance
all of its equipment following the closing, subject to terms and conditions of
such refinancing acceptable to IFC, for the purpose of eliminating personal
guaranties and to improve CCT’s working capital.  A substantial majority of Mr.
DeSimone’s personal guaranties of CCT’s debts will be removed within 120 days
following the Closing.
 
(b)  CCT will be operated as a wholly owned subsidiary of IFC, and as a separate
corporation, and shall not be merged into IFC or any other subsidiary of IFC at
least until IFC has paid the additional consideration provided in Section 2.05
and until it has achieved exchange listing as described in Section 5.09 below.
 
Section 5.09.  Exchange Listing.  IFC agrees to achieve a listing of its common
stock on a national securities exchange within nine months after the Closing and
warrants to Mr. DeSimone that it will make its best effort to timely achieve
such listing.  Mr. DeSimone acknowledges that both the conditions required for
and the timing of approval for a listing on a national securities exchange may
be beyond IFC’s control.  Consequently, if a listing is not timely achieved, but
if either or both (a) IFC has filed a listing application with a national
exchange, or (b) IFC’s stock is trading at an average closing price of $3.00 per
share or more in the last ten trading days of the initial nine month period, IFC
will have an additional nine months to achieve such listing.  If the conditions
set forth in (a) and/or (b) in the preceding sentence have not been satisfied,
then IFC may make a written request to Mr. DeSimone for a nine month extension
which Mr. DeSimone may grant, in his sole discretion.  If Mr. DeSimone grants
such extension, IFC shall pay to Mr. DeSimone the sum of $250,000 in cash.  In
the event IFC has not obtained such listing within the nine or eighteen month
period, as applicable, then within thirty days following the expiration of the
nine or eighteen month period, as the case may be, IFC shall either (a) pay to
Mr. DeSimone the sum of $12,500,000 in cash, less principal payment made on
IFC’s Note, in full satisfaction of IFC’s Note, or (b) deliver CCT’s securities
and all assets of CCT to Mr. DeSimone in exchange for which Mr. DeSimone will
surrender to IFC all IFC
 


Page 13 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


stock issued to Mr. DeSimone by IFC, warrants to purchase IFC common stock and
other securities issued to Mr. DeSimone by IFC, and the Promissory Note, but not
the amount of any cash payments made to Mr. DeSimone by IFC.  Mr. DeSimone will
retain all money therefore paid to him as his sole funds without any requirement
to repay the funds to IFC.  For the purposes of this section, and the obligation
of IFC appearing herein, national securities exchange means the New York Stock
Exchange, American Stock Exchange or NASDAQ.
 
Section 5.10.  Participation in registered offering.  In the event IFC files a
registration statement under the Securities Act of 1933 for the sale of stock by
selling stockholders, then IFC shall notify Mr. DeSimone in writing and he may
elect to include up to one million shares of IFC’s Stock which he owns in such
registration statement for resale, such amount being subject to adjustment on
the advice of the underwriter of the offering and allocation among all persons
who have a right to participate as sellers in the offering.  In the event Mr.
DeSimone sells shares under such registration statement within five months
following the Closing, then Section 5.09 shall be deemed to have been satisfied
with respect to Mr. DeSimone.
 
ARTICLE VII
FEDERAL INCOME TAX MATTERS
 
Section 6.01.  Federal income tax treatment.  Each party shall be responsible
for obtaining his, her or its own tax advice with respect to and understanding
the federal income tax consequences of the transactions and the federal income
tax consequences thereof contemplated by this Agreement and waives any reliance
with respect thereto on any other party.  Mr. DeSimone understands the
transaction will be taxable to them to the extent of “boot”.
 
ARTICLE VIII
SECURITIES LAW MATTERS AND STATUS OF SHARES
 
Section 7.01.  Unregistered shares. IFC’s Stock, warrants and common stock
underlying the warrants delivered and to be delivered to Mr. DeSimone is not
being and will not be registered under the 1933 Act and the securities laws of
Oregon or any other state of jurisdiction, and the shares are not transferable,
except as permitted under various exemptions contained in the 1933 Act and
applicable state securities law.  The provisions contained in the following
sections are intended to ensure compliance with the 1933 Act and applicable
state securities law.
 
Section 7.02.  No transfers in violation of 1933 Act.  Mr. DeSimone will agree
at Closing not to offer, sell, assign, pledge, hypothecate, transfer or
otherwise dispose of IFC’s shares, except after full compliance with all of the
applicable provisions of and regulations under the 1933 Act and applicable state
securities law, which shall include, during all applicable times, satisfaction
of Rule 144.
 
Section 7.03.  Investment intent.  Mr. DeSimone will represent and warrant to
and covenant with IFC that he is acquiring IFC’s shares for his own account for
investment and not with a view to resale or other distribution; that he
currently has no intention of selling, assigning, transferring, pledging,
hypothecating or otherwise disposing of all or any part thereof at any
particular time, for any particular price, or on the happening of any particular
event or circumstance; and he will acknowledge that he understands IFC is
relying on the truth and accuracy of his covenants, warranties and
representations in issuing IFC’s shares without first registering them under the
1933 Act.
 


Page 14 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


 
 
Section 7.04.  Investment legend on certificates.  Mr. DeSimone will further
agree that the certificates evidencing IFC’s shares shall contain the following
legend or a legend of similar import:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND IS A
“RESTRICTED SECURITY” AS DEFINED UNDER SAID ACT.  ACCORDINGLY, NEITHER THIS
SECURITY NOR ANY INTEREST THEREIN MAY BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED, PLEDGED OR HYPOTHECATED, EXCEPT BY BONA FIDE GIFT OR INHERITANCE,
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS SECURITY UNDER
SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
ARTICLE IX
TERMINATION PRIOR TO CLOSING
 
Section 8.01.  Termination for default.  IFC may, by written notice to CCT and
Mr. DeSimone given in the manner provided below on or at any time prior to the
Closing Date, terminate this Agreement if default shall be made by CCT in the
observance or in the due and timely performance of any of any material covenants
and agreements contained in this Agreement, made by CCT pursuant to or imposed
upon it in this Agreement, if the default has not been fully cured within
fifteen days after receipt of the notice specifying the default.
 
Section 8.02.  Termination for failure to Close.  If the Closing does not occur
on or before the date provided in Section 3.01, any party, if that party is not
then in default in the observance or in the due or timely performance of any
covenants and conditions under this Agreement, may at any time terminate this
Agreement by giving written notice to the other parties; provided, that the
parties may extend the Closing date in writing.
 
Section 8.03.  Termination for loss of bargain.  IFC may, at its option,
terminate this Agreement prior to the Closing if (i) in completion of its due
diligence examination of CCT, it discovers the existence of a material, adverse
variance from its due diligence examination prior to the date of this Agreement,
or (ii) the business or assets of CCT have suffered any material damage,
destruction or loss (whether or not covered by insurance), or (iii) CCT is
prevented by order of court or administrative action from consummating the
transactions contemplated by this Agreement, whether or not CCT has exhausted
its appeals.
 
ARTICLE X
NOTICES
 
Section 9.01.  Procedure for giving notices.  Any and all notices or other
communications required or permitted to be given under any of the provisions of
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered (excluding telephone facsimile and including receipted
express courier and overnight delivery service) or mailed by first class
certified U.S. mail, return receipt requested showing name of recipient,
addressed to the proper party.
 
Section 9.02.  Addresses for notices. For purposes of sending notices under this
Agreement, the addresses of the parties are as follows:
 


Page 15 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 
As to CCT and Mr. DeSimone:
Michael DeSimone, President
 
Cross Creek Trucking, Inc.
 
7111 Blackwell Road
 
Central Point, OR 87502
   
       Copy to:
William H. Fowler, Esq.
 
705 West 10th Street
 
Medford, OR 97501
   
As to IFC:
Paul A. Henley, President
 
Integrated Freight Corporation
 
Suite 200
 
6371 Business Boulevard
 
Sarasota, FL 34240
Copy to:
Jackson L. Morris, Esq.
 
3116 West North A Street
 
Tampa, Florida 33609-1544

 
Section 9.03.  Change of address.  A party may change its address for notices by
sending a notice of such change to all other parties by the means provided in
Section 9.01.
 
ARTICLE XI
LEGAL AND OTHER COSTS
 
Section 10.01.  Party entitled to recover.  In the event that any party (the
“Defaulting Party”) defaults in his or its obligation under this Agreement and,
as a result thereof, the other party (the “Non-Defaulting Party”) seeks to
legally enforce his or its rights hereunder against the Defaulting Party
(whether in an action at law, in equity or in arbitration), then, in addition to
all damages and other remedies to which the Non-Defaulting Party is entitled by
reason of such default, the Defaulting Party shall promptly pay to the
Non-Defaulting Party an amount equal to all costs and expenses (including
reasonable attorneys’ fees and expert witness fees to be fixed by the court at
trial or on appeal) paid or incurred by the Non-Defaulting Party in connection
with such enforcement.
 
Section 10.02.  Interest.  In the event the Non-Defaulting Party is entitled to
receive an amount of money by reason of the Defaulting Party’s default
hereunder, then, in addition to such amount of money, the Defaulting Party shall
promptly pay to the Non-Defaulting Party a sum equal to interest on such amount
of money accruing at the rate of 1.5% per month during the period between the
date such payment should have been made hereunder and the date of the actual
payments thereof.
 
ARTICLE XII
MISCELLANEOUS
 
Section 11.01.  Effective date.  The effective date of this Agreement shall for
all purposes be the date set forth in first paragraph hereof notwithstanding a
later actual date of execution by any individual party.
 


Page 16 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


Section 11.02.  Entire agreement.  This writing constitutes the entire agreement
of the parties with respect to the subject matter hereof, superseding all prior
agreements, understandings, representations and warranties.
 
Section 11.03.  Waivers.  No waiver of any provision, requirement, obligation,
condition, breach or default hereunder, or consent to any departure from the
provisions hereof, shall be considered valid unless in writing and signed by the
party giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.
 
Section 11.04.  Amendments.  This Agreement may not be modified, amended or
terminated except by a written agreement specifically referring to this
Agreement signed by all of the parties hereto and amendment, modification or
alteration of, addition to or termination of this Agreement or any provision of
this Agreement shall not be effective unless it is made in writing and signed by
the parties.
 
Section 11.05.  Construction.  This Agreement has been negotiated by the
parties, section by section, and no provision hereof shall be construed more
strictly against one party than against the another party by reason of such
party having drafted such provision.  The order in which the provisions of this
Agreement appear are solely for convenience of organization; and later appearing
provisions shall not be construed to control earlier appearing provisions.
 
Section 11.06.  Invalidity.  It is the intent of the parties that each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law.  If any provision hereof shall be prohibited,
invalid, illegal or unenforceable, in any respect, under applicable law, such
provision shall be ineffective to the extent of such prohibition, invalidity or
non enforceability only, without invalidating the remainder of such provision or
the remaining provisions of this Agreement; and, there shall be substituted in
place of such prohibited, invalid, illegal or unenforceable provision a
provision which nearly as practicable carries out the intent of the parties with
respect thereto and which is not prohibited and is valid, legal and enforceable.
 
Section 11.07.  Multiple counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be an original and, taken together, shall
be deemed one and the same instrument.
 
Section 11.08.  Assignment, parties and binding effect.  This Agreement, and the
duties and obligations of any party shall not be assigned without the prior
written consent of the other party(ies).  This Agreement shall benefit solely
the named parties and no other person shall claim, directly or indirectly,
benefit hereunder, express or implied, as a third-party beneficiary, or
otherwise.  Wherever in this Agreement a party is named or referred to, the
successors (including heirs and personal representative of individual parties)
and permitted assigns of such party shall be deemed to be included, and all
agreements, promises, covenants and stipulations in this Agreement shall be
binding upon and inure to the benefit of their respective successors and
permitted assigns.
 
Section 11.09.  Survival of representations and warranties.  The representations
and warranties made herein shall survive the execution and delivery of this
Agreement and full performance hereunder of the obligations of the representing
and warranting party, subject to the provisions of Section 4.03.
 


Page 17 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 


Section 11.10.  Jurisdiction and venue.  Any action or proceeding for
enforcement of this Agreement and the instruments and documents executed and
delivered in connection herewith which is determined by a court of competent
jurisdiction not, as a matter of law, which seeks injunctive relief shall be
brought and enforced in the courts of the State of Oregon in and for Jackson
County, Oregon, and the parties irrevocably submit to the jurisdiction of such
court in respect of any such action or proceeding.
 
Section 11.11.  Applicable law.  This Agreement and all amendments thereof shall
be governed by and construed in accordance with the law of the State of Oregon
applicable to contracts made and to be performed therein (not including the
choice of law rules thereof).
 
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
by their respective officers thereunto duly authorized and their respective
corporate seals to be hereunto affixed, the day and year first above written.
 
[Corporate Seal]
Integrated Freight Corporation
     
Attest:
By:
 /s/ Paul A. Henley
 
 
Paul A. Henley, Chief Executive Officer
/s/ Jackson Morris, Secretary
         
[Corporate Seal]
Cross Creek Trucking, Inc.
           
Attest:
By:
/s/ Michael DeSimone
 
 
Michael DeSimone, President
/s/ Scott Fowler, Secretary
   
 
  /s/ Michael DeSimone    
Michael DeSimone

 
 


Page 18 of an 18 page Agreement, plus Exhibits and Schedules




 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT “A”
OFFICERS’ CERTIFICATE
 
Pursuant to Section 3.0__ of the Stock Exchange Agreement identified within
 
The undersigned, ____________, President, and __________, Treasurer, of
________________, a ___________ corporation (the “Corporation”), hereby each
certifies that he is familiar with the Stock Exchange Agreement, dated
________________,  (the “Agreement”), between the Corporation and ____________
and, to the best of his knowledge, based on reasonable investigation:
 
(a)  All representations and warranties of the _____________ (as defined in the
Agreement) contained in the Agreement, and in all Exhibits and Schedules
attached thereto containing information delivered by ___________, were true and
correct in all material respects when made and when deemed to have been made and
are true and correct at the date hereof, except for changes in the ordinary
course of business between the date of the Agreement, in conformity with the
covenants and agreements contained in the Agreement.
 
(b)  All covenants, agreements and obligations required by the terms of the
Agreement to be performed by _______________ at or before the Closing have been
duly and properly performed in all material respects.
 
(c)  Since the date of the Agreement there have not occurred any material
adverse change in the condition or prospects (financial or otherwise), business,
properties or assets of the ____________________, except as set forth in
Schedule ______.
 
IN WITNESS WHEREOF, each of the undersigned has executed this certificate this
________________, .
 


 
_______________, President
 


 
_______________, Treasurer
 


 
Exhibits and Schedules--Page 1

--------------------------------------------------------------------------------

 


EXHIBIT “B”
SECRETARY’S CERTIFICATE
 
Pursuant to Section 3.0__ of the Stock Exchange Agreement identified within.
 
I, ___________, the duly elected, qualified and acting Secretary of
_________________, a corporation duly organized, existing and in good standing
under the laws of ____________, (the “Corporation”) do hereby certify that:
 
(i)  The following is a true and complete copy of Resolution of the Board of
Directors of the Corporation taken and adopted on ________________, , approving
the Stock Exchange Agreement dated ________________, , by and among the
Corporation and _____________, and that said Resolution has not been rescinded,
revoked or modified and is in full force and effect at the date hereof:
 
(ii)  The persons whose names, titles and signatures appear below are each the
duly elected, qualified and acting officers of the Corporation, hold on the date
hereof the offices set forth opposite their respective names and the signatures
appearing opposite said names are the genuine signatures of said persons:
 
Name
 
Title
 
Signature
   
 
        President                   Secretary        
 
       
Treasurer
   

 
(iii)  I am authorized by the Corporation to make the within certifications.
 
IN WITNESS WHEREOF, I have executed this Certificate on ________________, .
 
(CORPORATE SEAL)
 
_________________, Secretary
 
I, ______________, President of _______________, a __________ corporation,
hereby certify that ______________ is  duly elected, qualified and acting
Secretary of ______________ and that the signature appearing above is his
genuine signature.
 
IN WITNESS WHEREOF, I have executed this Certificate on ________________, .
 


 
__________________, President
 


 
Exhibits and Schedules--Page 2

--------------------------------------------------------------------------------

 


Exhibit “C”
CLOSING MEMORANDUM
 
The undersigned parties to that certain Stock Exchange Agreement dated
________________, , (“Agreement”) do hereby certify one to the other that;
 
1.  The Closing of the Agreement was completed, as contemplated by the
Agreement, on ________________, at ____ o’clock __.m.
 
2.  All conditions to each of the parties Closing the Agreement have been
satisfied and, to the extent not specifically satisfied, have been waived by the
party entitled to waive the conditions; except, the following conditions, if
any, are waived only for the purpose of Closing of the transaction contemplated
by the Agreement, and are required to be satisfied after the Closing by the
party required to satisfy such condition:
 
[insert any such conditions and name of the party required to satisfy it]
 
3.  Capitalized terms herein have the meaning assigned to them in the Stock
Exchange Agreement.
 
For the purposes herein set forth, the parties have executed this Memorandum at
the date and time written above.
 
[Corporate Seal]
Integrated Freight Corporation
     
Attest:
By:
____________________________________________
 
 
Paul A. Henley, Chief Executive Officer
_______________________, Secretary
         
[Corporate Seal]
Cross Creek Trucking, Inc.
           
Attest:
By:
____________________________________________
 
 
Michael DeSimone, President
________________________, Secretary
   
 
  ____________________________________________    
Michael DeSimone

 
 


 
Exhibits and Schedules--Page 3

--------------------------------------------------------------------------------

 


THE TERMS OF “TREATMENT OF CONFIDENTIAL INFORMATION” ARE TO BE NEGOTIATED
SUBSEQUENT TO THE EXECUTION OF THE STOCK EXCHANGE AGREEMENT AND PRIOR TO CLOSING
 
EXHIBIT “D”
Treatment of Confidential Information
 
The mutual objective of the parties under the Stock Exchange Agreement to which
this Exhibit “D” is attached and incorporated by reference is to provide
appropriate protection for Confidential Information while exchanging
Confidential Information (defined below) for the parties’ mutual benefit and
maintaining their ability to conduct their respective business activities.  Each
party agrees the following terms apply when a party (the “Discloser”) discloses
information to the other (the “Recipient”) under this Agreement.  The
consideration for this Agreement is the disclosures which a party makes to the
other in reliance on this Agreement.
 
1.  Each party agrees and acknowledges that many of the other’s Confidential
Information (as described below) is considered to be trade secrets,
confidential, proprietary and not readily accessible to the public.  Each party
believes that its own Confidential Information represents a legitimate, valuable
and protectible interest and gives it a competitive advantage, which otherwise
would be lost if its Confidential Information was improperly disclosed or
revealed.
 
2.  The Recipient shall not, at any time without the express written permission
of the Discloser, disclose the Discloser’s Confidential Information directly or
indirectly to any person or entity, except the Recipient may disclose the
Confidential Information to the Recipient’s Employees, Contractors and Agents
(as defined below) during the term of this Agreement if such Employees,
Contractors and Agents have a need to know the Confidential Information in order
to complete any purpose for which the Confidential Information is
disclosed.  The Recipient shall have entered into non-disclosure agreements with
such Employees, Contractors, and Agents having obligations of confidentiality as
strict as those herein prior to disclosure to such employees, contracts, and
agents to assure against unauthorized use or disclosure. The Recipient shall not
use or threaten to use Confidential Information in any way that is inconsistent
with the provisions of this Agreement or contrary to the instructions or
interests of the Discloser.  The Recipient shall not, directly or indirectly,
intentionally or negligently allow or assist others in using the Discloser’s
Confidential Information in any way inconsistent with the provisions of this
Agreement or contrary to the instructions or interests of the Discloser.  The
Recipient agrees not to use Confidential information for its own benefit, unless
specifically authorized so to do in writing by the Disclose.
 
3.  Each party recognizes and acknowledges that the improper disclosure or use
of the Discloser’s Confidential Information would cause irreparable injury to
the Discloser by jeopardizing, compromising, and perhaps eliminating the
competitive advance the Discloser holds or may hold because of the existence and
secrecy of the Confidential Information or would provide an unjustly obtained
advantage to the Recipient.  Thus, each party acknowledges and agrees that
monetary damages shall not be a sufficient remedy for the Discloser in the event
of any breach or threatened breach of this Agreement.  Therefore, each party
stipulates and warrants that in the event a Recipient breaches, or reasonably
threatens to breach, this Agreement, the Discloser party shall be entitled,
without waiving any other rights or remedies in law or in equity, to such
injunctive and/or
 


 
Exhibits and Schedules--Page 4

--------------------------------------------------------------------------------

 


other equitable relief, without (a) having to show or prove irreparable harm as
may be deemed proper by a court of competent jurisdiction and (b) the
requirement imposed by the Court for posting bond which requirement is hereby
specifically and knowingly waived.
 
4.  The Recipient agrees to use the same care and discretion to avoid improper
disclosure, publication or dissemination of the Disclosure’s Confidential
Information as it uses with its own similar information that it does not wish to
disclose, publish or disseminate, but in no event less than reasonable and
prudent care.
 
5.  As used in this Agreement the “Confidential Information” means all tangible
and intangible information that is disclosed by the Discloser to the Recipient
(either orally, or by visual inspection, and/or in writing), including but not
limited to (a) currently available and planned products and services; (b)
information regarding distributors, suppliers, developers, contractors and
funding sources; (c) financial and management information; (d) product
information; (e) research and/or development information; (f) information
pertaining to actual and/or potential customers, suppliers, and/or strategic
alliances; (g) information of a confidential or private nature relating to
Employees and Agents (as defined below); (h) financial data and information; (i)
business plans; (j) marketing materials and/or strategies; (k) legal matters,
including current and/or potential contracts and/or litigation; (l) in-house
e-mail, Internet, security, and/or other systems; (m) information received by
the Discloser from third parties that the Discloser is obligated to treat as
confidential; and/or (n) any and all information regarding the foregoing that
the Discloser discloses to the Recipient.  Failure to include a confidentiality
notice on any materials disclosed to the Recipient shall not give rise to
inference that the information disclosed is not confidential.  Confidential
Information disclosed to the Recipient by any parent corporation, subsidiary,
agent and/or affiliated entities of the Discloser or by persons that owe the
obligation of confidentiality to the Discloser, whether by contract or
otherwise, is also covered by this Agreement.
 
“Employees and Agents” shall mean the employees, agents, representatives,
consultants and independent contractors affiliated with each of us separately.
 
6.  Confidential Information shall not include any information which the
Recipient can, by clear and convincing evidence, establish:
 
(a)  Is or subsequently becomes publicly available without the Recipient’s
breach of any obligation owed to the Discloser under this Agreement;
 
(b)  Was rightfully in the possession of or known to the Recipient prior to the
Discloser’s disclosure of such information to the Recipient, as evidenced by
documentation on record at the time of disclosure;
 
(c)  Became known to the Recipient from a source independent from the Discloser
and such independent source did not breach an obligation of confidentiality owed
to the Discloser;
 
(d)  Was independently developed by the Recipient without any breach of this
Agreement; or
 
(e)  Was originally disclosed as Confidential Information hereunder but which
the Discloser thereafter authorizes the Recipient to use and/or disclose, and
such authorization is in writing which is signed by authorized representatives
of the parties;
 


 
Exhibits and Schedules--Page 5

--------------------------------------------------------------------------------

 


(f)  Becomes available to the Receiving Party by wholly lawful inspection or
analysis of products offered for sale; or
 
(g)  Is transmitted by a party after receiving written notification from the
other party that it does not desire to receive any further Confidential
Information.
 
The Receiving Party may disclose Confidential Information nevertheless pursuant
to a valid order issued by a court or government agency, provided that the
Receiving Party provides the Disclosing Party (i)  prior written notice of such
obligation; and (ii) the opportunity to oppose such disclosure or obtain a
protective order.
 
7.  The Recipient shall notify the Discloser immediately upon discovery of any
unauthorized disclosure of the Confidential Information, or any other breach of
this Agreement by the Recipient and/or the Recipient’s Employees and/or Agents,
and will cooperate with the Discloser in every reasonable way at the Recipient’s
sole cost and expense to prevent its further unauthorized disclosure and/or
further breach of this Agreement.
 
8.  Neither this Agreement nor any disclosure of Confidential Information
hereunder grants the Recipient any rights or license under any trademark,
copyright or patent now or hereafter owned or controlled by the Discloser.
 
9.  The Recipient acknowledges and agrees that its limited right to evaluate the
Discloser’s Confidential Information shall immediately expire at the completion
of the purpose for which the Confidential Information is delivered, if this
Agreement is not terminated earlier and then, in that event, the Recipient’s
right to evaluate such Confidential Information shall immediately
terminate.  The Recipient therefore agrees to return any and all Confidential
Information of the Discloser that is in a tangible form, including all
originals, copies reproductions, and summaries thereof, to the Discloser within
five business days of the date this Agreement expires or is terminated,
whichever occurs first, or upon the Discloser’s request, and to also completely
erase and destroy any and all copies of all portions of any and all software
comprising the Confidential Information in its possession and/or under its
responsibility or control which may have been loaded onto the computers of the
Recipient and/or its Employees and Agents.
 
10.  This Agreement shall continue from the date last written below until
terminated by either party by giving thirty days’ written notice to the other
party of its intent to terminate this Agreement.  Information disclosed pursuant
to this Agreement will be subject to the terms of this Agreement for five years
following the termination of this Agreement.
 
11.  The terms of confidentiality under this Agreement shall not be construed to
limit either party’s right to independently develop or acquire products without
use of the other party’s Confidential Information. The Disclosing Party
acknowledges that the Receiving Party may currently or in the future be
developing information internally, or receiving information from other parties,
that is similar to the Confidential Information. Accordingly, nothing in this
Agreement prohibit the Receiving Party from developing or having developed for
it products, concepts, systems or techniques that are similar to or compete with
the products, concepts, systems or techniques contemplated by or embodied in the
Confidential Information provided that the Receiving Party does not violate any
of its obligations under this Agreement in connection with such development.
 


 
Exhibits and Schedules--Page 6

--------------------------------------------------------------------------------

 


12.  The Receiving Party shall not remove, overprint or deface any notice of
confidentiality, copyright, trademark, logo, legend, or other notices of
ownership or confidentiality from any originals or copies of Confidential
Information it obtains from the Disclosing Party.
 
13.  CONFIDENTIAL INFORMATION IS PROVIDED “AS IS” WITH ALL FAULTS. IN NO EVENT
SHALL THE DISCLOSING PARTY BE LIABLE FOR THE ACCURACY OR COMPLETENESS OF THE
CONFIDENTIAL INFORMATION.  None of the Confidential Information disclosed by the
parties constitutes any representation, warranty, assurance, guarantee or
inducement by either party to the other with respect to the infringement of
trademarks, patents, copyrights; any right of privacy; or any rights of third
persons.
 
14.  The parties acknowledge that the Confidential Information disclosed by each
of them under this Agreement may be subject to export controls under the laws of
the United States. Each party shall comply with such laws and agrees not to
knowingly export, re-export or transfer Confidential Information of the other
party without first obtaining all required United States or other governmental
authorizations or licenses.
 
15.  The parties hereto are independent contractors. Neither this Agreement nor
any right granted hereunder shall be assignable or transferable by operation of
law or otherwise.  Any such purposed assignment shall be void.
 
 


 
Exhibits and Schedules--Page 7

--------------------------------------------------------------------------------

 




EXHIBIT “E”


AGREEMENT NOT TO COMPETE
 
THIS AGREEMENT NOT TO COMPETE, made and entered into as of _________
___,   2011, by and between Integrated Freight Corporation, a Florida
corporation, (“IFC”) and Cross Creek Trucking, Inc., a Oregon corporation,
(jointly and severally, the “Benefited Party(ies)”), and Michael S. DeSimone
(the “Restricted Party”).
 
W I T N E S S E T H :
 
WHEREAS,  IFC has exchanged some of its securities and other valuable
consideration for the issued and outstanding equity securities of CCT pursuant
to a Stock Exchange Agreement dated as of _________ ___,   2011; and
 
WHEREAS, CCT is wholly owned by Mr. DeSimone who personally benefits from such
exchange; and
 
WHEREAS, the Benefited Parties have required as a condition for the exchange of
CCT’s Securities, as defined in the Stock Exchange Agreement, that the
Restricted Party enter into this Agreement Not To Compete as a means of
protecting the value of CCT; and
 
NOW, THEREFORE, in consideration of the premises herein before set forth, in
reliance hereon and the mutual promises of the parties, one to another made
herein, and the reliance of each party upon the other(s) based hereon and other
good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the parties agree, as follows:
 
ARTICLE I
PRELIMINARY MATTERS
 
Section 1.01.  Recitals.  The parties acknowledge the recitals herein above set
forth in the preamble are correct, are, by this reference, incorporated herein
and are made a part of this Agreement.
 
Section 1.02.  Use of words and phrases.  Natural persons may be identified by
last name, with such additional descriptors as may be desirable.  The words
“herein,” “hereby,” “hereunder,” “hereof,” “herein before,” “hereinafter” and
any other equivalent words refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision hereof.  The words, terms and
phrases defined herein and any pronoun used herein shall include the singular,
plural and all genders.  The word “and” shall be construed as a coordinating
conjunction unless the context clearly indicates that it should be construed as
a copulative conjunction.
 
Section 1.03.  Accounting terms.  All accounting terms not otherwise defined
herein shall have the meanings assigned to them under generally accepted
accounting principles unless specifically referenced to regulatory accounting
principles.
 
Section 1.04.  Calculation of time lapse or passage; Action required on
holidays.  When a provision of this Agreement requires or provides for the
calculation of the lapse or passage of a time period, such period shall be
calculated by treating the event which starts the lapse or passage as zero;
provided, that this provision shall not apply to any
 


 
Exhibits and Schedules--Page 8

--------------------------------------------------------------------------------

 


provision which specifies a certain day for action or payment, e.g. the first
day of each calendar month.  Unless otherwise provided, the term “month” shall
mean a period of thirty days and the term “year” shall mean a period of 360
days, except that the terms “calendar month” and “calendar year” shall mean the
actual calendar period indicated.  If any day on which action is required to be
taken or payment is required to be made under this Agreement is not a Business
Day (Business Day being a day on which national banks are open for business
where the actor or payor is located), then such action or payment shall be taken
or made on the next succeeding Business Day.
 
Section 1.05.  Use of titles, headings and captions.  The titles, headings and
captions of articles, sections, paragraphs and other subdivisions contained
herein are for the purpose of convenience only and are not intended to define or
limit the contents of said articles, sections, paragraphs and other subdivisions
 
ARTICLE II
COVENANTS
 
Section 2.01.  Restrictive Covenant.
 
(a)  The Restricted Party shall not enter into or engage in any business in
competition with the business of CCT as it was conducted by CCT (the “Protected
Business”) on the date of Close, or within one year prior thereto, either as an
individual on his own account, or as a partner, joint venturer, employee, agent,
or consultant for any person, or as a director, officer or stockholder (other
than as a passive investor) of a corporation or other enterprise, or otherwise,
in the territory served by such business during the term of and for a period of
one year after the date of the Restricted Party’s termination of employment by
IFC or CCT.  The parties acknowledge that even though the Restricted Party has
been engaged as the founder, owner and employee of CCT, the Restricted Party
acknowledges that (a) he believes he will be able to engage in a livelihood
apart from the activities which are prohibited by this Agreement during the
specified period, (b) the value and expected future value of the consideration
received under the Stock Exchange Agreement dated ____,   2011 is sufficient
compensation for his agreements hereunder for the duration of this Agreement and
(c) the value and expected future value of the consideration received under the
Stock Exchange Agreement dated ____,   2011 is expected to be sufficient to
provide for his personal needs for the duration of this Agreement.
 
(b)  Protected Business shall not include any motor freight component utilizing
not more than ten class 8 trucks which is ancillary to businesses in which Mr.
DeSimone has an ownership interest, and in particular the businesses of SOS and
Blackwell Consolidation.  Protected Business shall not include any local
delivery freight component directly related to SOS or Blackwell Consolidation.
 
Section 2.02.  Enforcement.  It is agreed by the parties that this covenant on
the part of the Restricted Party may be enforced against the Restricted Party (a
party engaged in the breach being the “Breaching Party”), by injunction, without
requirement imposed by the Court for posting bond which the Restricted Party
hereby specifically and knowingly waives, as well as by all other legal remedies
available to the Benefited Party.  It is agreed by the parties that if any
portion of this covenant not to compete is held to be unreasonable, arbitrary or
against public policy, the covenant herein shall be considered divisible both as
to time and geographical area so that a lesser period or geographical
 


 
Exhibits and Schedules--Page 9

--------------------------------------------------------------------------------

 


area shall remain effective so long as the court determines the same is not
unreasonable, arbitrary, or against public policy.  The existence of any claim
or cause of action of the Restricted Party against the Benefited Parties,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Benefited Parties of this covenant.
 
Section 2.03.  Liquidated damages.  It is agreed by the parties that in the
event of breach by the Restricted Party of the covenants and agreements herein
contained that, as liquidated damages, the Benefited Parties shall be entitled
to recover from the Breaching Party attorneys’ fees and costs, including
attorneys’ fees on appeal together with, at its election, either (i) the
consideration paid to Breaching Party for the covenants and agreements herein
contained, or if the breaching party has sold all or part of the non monitory
consideration, then the non monitory consideration the Breaching Party has not
sold and the gross price at which the Breaching Party sold the balance of the
non monitory consideration or (ii) the gross revenues billed by the Breaching
Party or any entity owned or controlled (entirely or partially) by the Breaching
Party or by any entity employing the Breaching Party for goods and services in
competition with the Protected Business, such liquidated damages being for lost
business, damage to reputation and bad faith on the part of the Breaching Party
and not a penalty.
 
Section 2.04.  Preservation of business.  The Restricted Party, during the
period of this Agreement will not engage in any conduct, nor encourage others to
engage in any conduct detrimental to the Protected Business and shall not commit
any act, or in any way assist others to commit any act, which will injure such
Protected Business and will not divulge any confidential information or make
available to any others any documents, files or other papers concerning the
Protected Business or financial performance of the Protected Business.
 
Section 2.05.  Release and termination.  In the event the Benefited Parties
default in payment of monies due Restricted Party under the Stock Exchange
Agreement pursuant to which this Agreement is executed, or in the event the
Benefited Parties permanently cease conducting the Protected Business, the
Restricted Party shall be released from this Agreement and this Agreement shall
terminate.
 
ARTICLE III
CONSIDERATION FOR COVENANTS
 
Section 3.01.  Consideration.  The cash payments and other consideration
provided Restricted Party in the Stock Exchange Agreement pursuant to which this
Agreement is executed is consideration for the covenants set forth in this
Agreement.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.01.  Effective date.  The effective date of this Agreement shall for
all purposes be the date set forth in first paragraph hereof notwithstanding a
later actual date of execution by any individual party.
 
Section 4.02.  Entire agreement.  This writing constitutes the entire agreement
of the parties with respect to the subject matter hereof, superseding all prior
agreements, understandings, representations and warranties, except for the Stock
Exchange Agreement among certain of the parties.
 


 
Exhibits and Schedules--Page 10

--------------------------------------------------------------------------------

 


Section 4.03.  Waivers.  No waiver of any provision, requirement, obligation,
condition, breach or default hereunder, or consent to any departure from the
provisions hereof, shall be considered valid unless in writing and signed by the
party giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.
 
Section 4.04.  Amendments.  This Agreement may not be modified, amended or
terminated except by a written agreement specifically referring to this
Agreement signed by all of the parties hereto and amendment, modification or
alteration of, addition to or termination of this Agreement or any provision of
this Agreement shall not be effective unless it is made in writing and signed by
the parties.
 
Section 4.05.  Construction.  This Agreement has been negotiated by the parties,
section by section, and no provision hereof shall be construed more strictly
against one party than against the another party by reason of such party having
drafted such provision.  The order in which the provisions of this Agreement
appear are solely for convenience of organization; and later appearing
provisions shall not be construed to control earlier appearing provisions.
 
Section 4.06.  Invalidity.  It is the intent of the parties that each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law.  If any provision hereof shall be prohibited,
invalid, illegal or unenforceable, in any respect, under applicable law, such
provision shall be ineffective to the extent of such prohibition, invalidity or
non enforceability only, without invalidating the remainder of such provision or
the remaining provisions of this Agreement; and, there shall be substituted in
place of such prohibited, invalid, illegal or unenforceable provision a
provision which nearly as practicable carries out the intent of the parties with
respect thereto and which is not prohibited and is valid, legal and enforceable.
 
Section 4.07.  Multiple counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be an original and, taken together, shall
be deemed one and the same instrument.
 
Section 4.08.  Assignment, parties and binding effect.  This Agreement, and the
duties and obligations of any party shall not be assigned without the prior
written consent of the other party(ies).  This Agreement shall benefit solely
the named parties and no other person shall claim, directly or indirectly,
benefit hereunder, express or implied, as a third-party beneficiary, or
otherwise.  Wherever in this Agreement a party is named or referred to, the
successors (including heirs and personal representative of individual parties)
and permitted assigns of such party shall be deemed to be included, and all
agreements, promises, covenants and stipulations in this Agreement shall be
binding upon and inure to the benefit of their respective successors and
permitted assigns.
 
Section 4.09.  Arbitration.  Unless a court of competent jurisdiction shall find
that a particular dispute or controversy cannot, as a matter of law, be the
subject of arbitration, any dispute or controversy arising hereunder, other than
suit for injunctive relief which can be granted only by a court of competent
jurisdiction, shall be settled by binding arbitration in Jackson County, Oregon
by a panel of three arbitrators in accordance with the rules of the American
Arbitration Association; provided, that the rules of discovery of Circuit Court
in and for  Jackson County, Oregon with jurisdiction of the situs of the
arbitration shall apply and requests for discovery in accordance therewith shall
be enforceable upon a
 


 
Exhibits and Schedules--Page 11

--------------------------------------------------------------------------------

 


plication to such court.  Judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof.  The parties may pursue
all other remedies with respect to any claim that is not subject to arbitration.
 
Section 5.10.  Jurisdiction and venue.  Any action or proceeding for enforcement
of this Agreement and the instruments and documents executed and delivered in
connection herewith which is determined by a court of competent jurisdiction
not, as a matter of law, to be subject to  arbitration as provided in Section
5.09 or which seeks injunctive relief shall be brought and enforced in the
courts of the State of Oregon in and for Jackson County, Oregon, and the parties
irrevocably submit to the jurisdiction of such court in respect of any such
action or proceeding.
 
Section 5.11.  Applicable law.  This Agreement and all amendments thereof shall
be governed by and construed in accordance with the law of the State of Oregon
applicable to contracts made and to be performed therein (not including the
choice of law rules thereof).
 
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
by their respective officers thereunto duly authorized and their respective
corporate seals to be hereunto affixed, the day and year first above written.
 
 

  ____________________________________________   Michael DeSimone        
[Corporate Seal]
Integrated Freight Corporation
     
Attest:
By:
____________________________________________
 
 
Paul A. Henley, Chief Executive Officer
_______________________, Secretary
        ____________________________________________ 
[Corporate Seal]
Cross Creek Trucking, Inc.
           
Attest:
By:
____________________________________________
 
 
Michael DeSimone
_______________________, Secretary
   
 
       
 

 
 


 
Exhibits and Schedules--Page 12

--------------------------------------------------------------------------------

 


INDEX TO DISCLOSURE SCHEDULES
STOCK EXCHANGE AGREEMENT
AMONG INTEGRATED FREIGHT SYSTEMS, INC, AND CROSS CREEK TRUCKING, INC.
DATED ________,   2011
 


 
Schedule 1.  Subsidiaries of CCT.
 
OTHER DISCLOSURE SCHEDULES WILL BE PROVIDE SUBSEQUENT TO THE EXECUTION OF THE
STOCK EXCHANGE AGREEMENT AND PRIOR TO CLOSING


 
Exhibits and Schedules--Page 13

--------------------------------------------------------------------------------

 


DISCLOSURE SCHEDULE ___________
STOCK EXCHANGE AGREEMENT
AMONG INTEGRATED FREIGHT CORPORATION, MICHAEL DESIMONE AND CROSS CREEK TRUCKING,
INC.
DATED ________,   2011
 
SUBSIDIARIES OF CCT
 


 
1.
 
 
 
 
 
Exhibits and Schedules--Page 14
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 